Citation Nr: 1401014	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to a disability rating greater than 40 percent for a chronic low back strain with degenerative joint disease.  

3.  Entitlement to a compensable rating for left lower extremity radiculopathy prior to July 10, 2009, and a disability rating in excess of 10 percent for it from that date.  

4.  Entitlement to a separate compensable rating for right lower extremity radiculopathy.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD


C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1978 and from January to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2008, and January 2010 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The matters on appeal were remanded in January 2011 for further development.  Subsequently, a Veterans Health Administration medical opinion was obtained in October 2013.  The inferred issue of entitlement to a separate compensable rating for right lower extremity radiculopathy is considered to be part and parcel of the Veteran's claim for a higher rating for his chronic low back strain.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral knee osteochondritis dessicans with resultant degenerative joint disease was not manifest in service or within 1 year of separation, is unrelated to any incident of service, and was not caused or aggravated by the Veteran's service-connected chronic low back strain with degenerative joint disease.  

2.  The Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, nor does he have incapacitating episodes of intervertebral disc syndrome  having a total duration of at least 6 weeks during the past 12 months.  

3.  Since the claim was filed in December 2006, the Veteran has had mild, but not moderate, incomplete paralysis of the left sciatic nerve.  

4.  Since the claim was filed in December 2006, the Veteran has had about mild, but not moderate, incomplete paralysis of the right sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a disability rating in excess of 40 percent for chronic low back strain with degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5237 (2013).

3.  The criteria for a uniform 10 percent rating, but not higher, for left leg radiculopathy from the December 6, 2006 date of claim are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a uniform 10 percent rating, but not higher, for right leg radiculopathy from the December 6, 2006 date of claim are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in July and September 2008.  The notifications complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in March 2007, July 2009, and April 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports and other records contained in the claims folder are adequate as they provide all information necessary to render fair and impartial decisions regarding the claims.  The October 2003 VA etiology opinion for the bilateral knee disability claim was based on a thorough review of the record and was explained in detail.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's January 2011 remand by obtaining  Social Security Administration records, examining the Veteran for his knee disabilities, and readjudicating the claims.  It was not necessary on remand to provide the Veteran with secondary service connection VCAA notice concerning his knee disability claims, even though this was ordered, as such notice was already provided in September 2008.  The representative argued in November 2013 for another VA examination for the Veteran's low back strain, as it has worsened and because the examiner in April 2011 did not indicate that a goniometer was used in measuring the Veteran's back range of motion.  However, there has been no allegation that the Veteran's back disability is worse than reflected by the notations of record, and the fact that there is substantial range of motion shown by the evidence is sufficient to decide the claim under the applicable rating criteria (regardless of whether a goniometer was used) as will be seen below.  Remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act). 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Service connection for knee disabilities

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records show the Veteran denying knee problems in December 1983.  In June 1986, he had a sharp pain in his left knee which was felt to be a muscle strain.  On service evaluation in January 1991, he complained of bilateral knee pain associated with marching.  He was felt to have possible compartment syndrome of his legs.  In February 1991, the Veteran complained of left knee pain and swelling.  On service examination in May 1991, the Veteran's knees were normal.  In September 1991, the Veteran denied knee problems.  

On service evaluation post-service in July 1993, the Veteran complained of swelling in his knees with long periods of ambulation.  

On private evaluation in September 1995, there were complaints of left knee swelling and pain for the past several weeks, with no locking.  The Veteran had been sleeping outside as he was homeless, and he felt that the inclement weather had aggravated his knee.  On examination no limp was evidenced and the Veteran had a full range of motion of his left knee, with patellar compression test causing some mild discomfort.  Anterior and posterior drawer signs were negative, and there was tenderness over the patellofemoral ligaments on the medial aspect of the knee.  X-rays showed a normal retropatellar undersurface and a slight, circular radiopaque area in the posterior medial femoral condyle.  The joint spaces were well maintained.  There did not appear to be any significant knee dysfunction present.  

On private evaluation in November 1996, the Veteran complained of left knee stiffness and swelling.  In December 1996, he stated that his left knee gives out.  

In June 1998, there was a VA consult request for left knee pain.  In October 1998, X-rays revealed osteochondritis of the Veteran's knees.  

On VA examination in April 2011, the examiner indicated that he reviewed the Veteran's claims folder.  Following review of the record and an examination of the Veteran, he diagnosed bilateral moderate to severe degenerative joint disease of the knees with some degenerative joint disease of the patellofemoral joints and loose bodies of the knees likely secondary to osteochondral lesions of the medial femoral condyles of the knees.  The examiner's opinions were that the Veteran's bilateral knee disorders were less likely than not related to his service from January to October 1991 or caused or aggravated by his service-connected low back disorder.  The examiner's rationale was that he did not find any significant knee condition in the Veteran's records following the knee conditions mentioned in the records of January and February 1991 until 1998, and that he did not review medical documentation that would justify the opinion that the Veteran's present bilateral knee disorders would be as likely as not caused or worsened by his service-connected low back disorder.  

In September 2013, the Board requested a VHA medical opinion, noting that it found the rationale of the examiner in April 2011 inadequate. 

Consequently, in October 2013, a VHA medical opinion was provided.  The examiner indicated that he reviewed the medical records provided and found that the knee disorders diagnosed were not at least as likely as not incurred in or aggravated by the Veteran's active duty from January to October 1991.  The examiner noted that degenerative joint disease is the most common type of arthritis, that its incidence increases with age, and that osteoarthritis is most likely to occur in individuals who are overweight (which the Veteran was), who have a history of injury to a specific joint (there was no such history in this case), and based on other factors.  The examiner noted that osteochondritis dissecans normally occurs in patients 16-50 years of age with progression with aging, involving the medial femoral condyle in over 75 percent of cases.  Its etiology could include repetitive microtrauma, genetic factors, trauma, and other factors.  

The examiner indicated that the likelihood that the Veteran experienced spontaneous onset of early degenerative joint disease or osteochondritis dissecans between his entry into active duty in early January 1991 and his report of knee and leg pain and swelling in late January 1991 was extremely small.  There was no report of injury and symptoms evidently resolved with no report of joint pain/swelling on history and physical in May and September 1991.  

There had been an examination in February 1991 with the Veteran reporting the recent onset of swelling knees/legs when running, and he was referred to orthopedics, where no locking, increase in size, or ligament instability was found, and where McMurray was negative.  No left knee diagnosis was made and the Veteran was found to be deployable.  It was again noted that the May and September 1991 histories and physicals were without complaint of swollen or painful joints and it was concluded that it was very unlikely that the Veteran had significant knee pathology to include osteochondritis dissecans with resolution of pain for an extended period of time.  No further complaints were found until July 1993 when the Veteran reported swelling and pain in his knees with extended ambulation, and range of motion of his knees was full.  It was noted that a doctor had examined the Veteran in September 1995 and found that he did not walk with a limp, and that his knee motion was normal despite complaints of left knee pain.  X-rays taken at the time were also normal, and that doctor in 1995 found that despite the Veteran's subjective allegations, he was not experiencing any left knee dysfunction.  

The next record mentioned by the VHA examiner was a bilateral knee X-ray report from October 1998 showing a tiny posterior patellar spur on the right due to early degenerative arthritis, and bilateral medial femoral osteochondritis dissecans.   The examiner concluded that the Veteran most likely had onset of osteochondritis dissecans sometime between 1995 when X-rays of the knees were normal, and 1998, when X-rays revealed bilateral osteochondritis dissecans.  He indicated that the osteochondritis dissecans had progressed over time, with multiple loose bodies and irregular joint surfaces, to moderate to severe degenerative joint disease due to the progression of osteochondritis dissecans.  

The VHA examiner further concluded, following review of the medical records, that the Veteran's bilateral knee diagnoses less likely than not were proximately due to or aggravated by the Veteran's service-connected low back disability.  His rationale was that he had conducted a search and review of orthopedic literature and found no evidence that lumbar spine disease/disability is a risk factor for the development of osteochondritis dissecans of the knee.  Also, the Veteran's progression to moderate to severe bilateral knee degenerative joint disease was most likely due to progression of osteochondritis dissecans with loose bodies and irregular joint surfaces. 

Based on the evidence, the Board concludes that service connection is not warranted for the current disability of either knee.  The evidence, including X-ray analysis, shows that it was caused by osteochondritis dissecans which most likely had its onset between 1995 and 1998, and that it was not caused or aggravated by the Veteran's service-connected low back disability.  The October 2013 VHA medical opinion is probative evidence in this regard, and there is no competent medical evidence of record to the contrary.  The Veteran may feel that his current knee disorders had their onset in service and have continued since, but because this is an area in which medical expertise is required, the opinion by the medical expert has greater evidentiary value.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Higher ratings

The Veteran appeals the RO's assignment of a 40 percent rating for his service-connected low back condition, which is rated under Diagnostic Code 5010-5237.  Also on appeal is the matter of rating greater than 10 percent for left leg radiculopathy, and the matter of a compensable rating for right leg radiculopathy, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

To obtain a 50 percent rating for lumbosacral strain under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  This is not shown or nearly approximated.  Nowhere in any of the three VA examination reports concerning the Veteran's spine, dated in March 2007, July 2009, and April 2011, or elsewhere in the record, is there any suggestion that the Veteran has ankylosis of his spine, and the ranges of motion shown in the reports persuasively contradict the existence of unfavorable ankylosis of the entire thoracolumbar spine.  As an example, on VA examination in April 2011, the Veteran's back forward flexed 45 to 50 degrees, extended backwards to 10 degrees, laterally flexed 15 -20 degrees, and rotated to about 20 degrees to either side.  Additionally, the Veteran was able to get up from a chair and walk in a steady fashion with no more than minimal difficulty and/or a very slight waddle and had no muscle spasms of his back, at the time of that examination.  The prior examinations were similar.  Furthermore, X-ray studies were conducted in July 2009 without ankylosis being found.  

Accordingly, the Board concludes that the criteria for a 50 percent rating under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  

As far as a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is concerned, the preponderance of the evidence indicates that the Veteran does not have incapacitating episodes of spine disease.  None are claimed, and the VA examiner in July 2009 indicated that the Veteran does not have any.  Accordingly, the Veteran could not have intervertebral disc syndrome necessitating 6 weeks per year of physician prescribed bedrest and so he cannot be assigned a 60 percent rating under that formula.  

Next for consideration is whether a separate compensable rating should be assigned for right lower extremity neuropathy, whether a compensable rating should be assigned for left leg radiculopathy prior to July 10, 2009 and whether a rating in excess of 10 percent should be assigned for it from that date under 38 C.F.R. § 4.124a.  The Board has jurisdiction over the ratings to be assigned from December 8, 2006 for any right or left lower extremity radiculopathy as the Veteran filed his claim for increase for his back disability on that date, and such issues flow from that claim.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve paralysis warrants an 80 percent rating when it is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Incomplete paralysis warrants a 60 percent rating when it is severe, 40 percent when it is moderately severe, 20 percent when it is moderate, and 10 percent when it is mild.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

On VA examination in March 2007, the Veteran complained of left leg numbness and intermittent weakness in each leg around the knees, left worse than right.  On neurological examination, he had normal bulk, tone, and strength, except for 5-/5 strength in the left hamstring/quadriceps, with give-way weakness.  Deep tendon reflexes were 1+ throughout including at the ankles, and toes were downgoing.  There was decreased sensation to light touch of the whole left leg.  

On VA examination on July 10, 2009, numbness, worse in the left lower extremity, was reported.  Lower extremity muscle strength was 5/5 throughout.  Muscle atrophy was found, with mild decrease in muscle bulk in both feet for intrinsic muscles, such as the extensor digitorum brevis muscles that were not well visible.  The abductor hallicus muscle bulk was small bilaterally.  Sensory examination of the lower extremities was normal except for pinprick and light touch in the left lower extremity, which were 1/2 or impaired.  Reflexes were 2+ for knee jerks, zero for left ankle jerk, 1+ for right ankle jerk, and normal for plantars.  The examiner stated that the Veteran had sensory complaints suggestive of left leg lower lumbar radiculopathy (L5 and S1).  

In light of the findings, the Board concludes that the Veteran's left leg radiculopathy 10 percent rating should relate back to the December 6, 2006 date of claim.  He had decreased sensation to light touch of the whole left leg at the time of the March 2007 VA examination.  This is sufficiently indicative of mild incomplete paralysis of the sciatic nerve at that time, when reasonable doubt is resolved in the Veteran's favor.  The Board finds, however, that at no time during the rating period does his left leg radiculopathy warrant more than a 10 percent rating, as moderate incomplete paralysis of the left sciatic nerve is not shown or nearly approximated.  The Veteran had normal left lower extremity bulk, tone, and strength in March 2007, except for 5-/5 hamstring/quadriceps strength, and only complained of intermittent weakness around the left knee at that time, and he had 5/5 strength throughout on VA examination in July 2009.  Muscle atrophy which was found at that time was only in the intrinsic muscles of the feet, and reflexes were normal except for in the left ankle.  

As for right leg radiculopathy, the Board finds that with reasonable doubt resolved in the Veteran's favor as to degree of disability in March 2007, a 10 percent rating should be assigned from the December 2006 date of claim.  The Veteran complained of intermittent weakness in his right leg around the knees at the time of the March 2007 VA examination, and on VA examination in July 2009, he added right lower extremity numbness as a complaint and there was atrophy with a mild decrease in muscle bulk in the intrinsic muscles of the right foot.  These are hallmarks of sciatic neuropathy according to the rating criteria.  The Board finds, however, that at no time during the rating period does the Veteran's right leg radiculopathy warrant a rating greater than 10 percent, as moderate or more incomplete paralysis of the right sciatic nerve has not been shown or nearly approximated.  The Veteran's right lower extremity bulk, tone, and strength were normal in March 2007, and deep tendon reflexes were 1+.  On examination in July 2009, while there was muscle atrophy, it was mild and confined to the intrinsic muscles of the foot, and muscle strength was 5/5 throughout.  Accordingly, the Board finds that each lower extremity should be assigned a 10 percent rating, but not higher, for sciatic neuropathy, effective from the December 6, 2006 date of claim.  

Remaining for consideration is the matter of whether there are any other associated neurological abnormalities, including, but not limited to, bowel or bladder impairment, that would warrant a separate rating under an appropriate diagnostic code.  The Board concludes that there are not.  On VA examination in July 2009, the Veteran denied any bowel or bladder incontinence.  He reported urinary urgency, frequency, nocturia, and erectile dysfunction, but the examiner concluded that these symptoms were unrelated to the claimed disability.  Accordingly, they may not be compensated as part of the service-connected disability.  38 C.F.R. § 4.14 (2013).  

In light of the above, the ratings indicated but no ratings in excess of those indicated above are warranted for the disabilities discussed.

Extra Schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  The symptoms complained of and shown are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The preponderance of the evidence is against the greater benefits than those granted herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral knee disability is denied. 

A rating in excess of 40 percent for chronic low back strain with degenerative joint disease is denied.  

A uniform 10 percent rating for left leg radiculopathy is warranted effective from December 6, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.

A uniform 10 percent rating for right leg radiculopathy is warranted effective from December 6, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Since the RO's last consideration of the Veteran's claim for a TDIU in January 2010, the Board has recognized an additional 10 percent disability for the Veteran's right leg radiculopathy, and has found that his left leg radiculopathy 10 percent rating should relate back to the December 2006 date of claim.  Due process requires the RO to again consider the matter of TDIU in the first instance, in light of the additional compensation awarded in this decision.  

However, first, a VA medical opinion is necessary.  The Board had remanded the case to the RO in January 2011 to have a VA psychiatric examiner render a medical opinion as to whether the Veteran's combined service-connected disabilities preclude him from securing and following a substantially gainful occupation.  The psychiatrist who subsequently examined the Veteran in May 2011 indicated that the Veteran reported mild PTSD symptoms, and that his service-connected PTSD does not preclude him from securing and following a substantially gainful employment, but the examiner indicated that another examiner would have to determine employability with regard to the Veteran's service-connected medical conditions.  Thereafter, the RO readjudicated the Veteran's claim, without following the Board's January 2011 mandate.  Accordingly, remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion on the matter of whether the Veteran's service-connected disabilities combine to preclude him from securing and following all forms of substantially gainful employment, consistent with his educational background and work experience.  A complete rationale should be furnished for such opinion.  If a VA examination is necessary to formulate such an opinion, it should be conducted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination or opinion.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


